Citation Nr: 0931818	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a left knee and 
shin disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1983 to April 
1983 and from November 1983 to May 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing in June 2009.  A 
transcript of this proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1.  There is no evidence of a chronic back disorder to 
include arthritis in service, or within one year after 
service, and no competent medical evidence linking the 
Veteran's current low back disorder with arthritis to his 
period of service.

2.  There is no evidence of a chronic left knee and/or shin 
disorder in service and no competent medical evidence of a 
current left knee and/or shin disorder.  



CONCLUSIONS OF LAW

1.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a left knee and/or shin disorder 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his 
current low back disorder, left knee, and left shin disorder 
are related to his service with the United States Army from 
January 1983 to April 1983 and November 1983 to May 1986.  
Specifically, with regard to the low back the Veteran 
contends that he slipped and fell on ice in service and 
injured his back.  He contends that he was diagnosed with a 
sprained back and recalled being in physical therapy for four 
weeks and then on profile for four to six weeks. With regard 
to the left knee, the Veteran contends that he injured his 
knee several times during service and went to sick call every 
three to six weeks.  With regard to the left shin disorder, 
the Veteran contends that he complained of shin splints 
during basic training and was placed in a soft cast for three 
to six weeks.  

Factual Background

Service treatment records show that in December 1982 the 
appellant denied a history of trick or locked knee, arthritis 
and recurrent back pain.  The spine and other 
musculoskeletal, and lower extremities were reported normal 
at enlistment in October 1983.  The appellant denied a 
history of trick or locked knee, arthritis and recurrent back 
pain at that time.  The appellant complained of a left knee 
injury of one day duration in January 1984.  In April 1984, 
the appellant complained of shin splints of two weeks 
duration.  He reported that he injured his knee while lifting 
weights.  Knee pain of two weeks duration was reported in 
April 1984.  Mid back pain of approximately seven days 
duration was reported in August 1985.  In November 1985, the 
appellant reported upper back pain.  A history of trauma in 
the past 72 hours was noted.  At his April 1986 separation 
examination, the appellant denied a history of trick or 
locked knee, arthritis, and recurrent back pain.  The lower 
extremities and spine and other musculoskeletal were reported 
normal at separation.  

Post service treatment records show that normal lumbosacral 
spine was shown in November 2004.  Lumbar muscle strain and 
left knee pain were first noted in January 2005.  In a 
January 2005 examination, it was noted that the appellant 
fell in a used car parking lot, jerking his right sacroiliac 
area with pain and probably straining the medial collateral 
ligament of the left knee.  There was minimal patellofemoral 
spurring of the left knee, and no effusion and fractures 
identified.  No acute osseous abnormality was shown.

The appellant was afforded a VA compensation and pension 
examination in February 2006.  During this examination, he 
reported several injuries to the left knee in service.  
Examination of the left knee demonstrated enthesophyte 
formation at the insertion of the quadriceps tendon.  Joints 
spaces were maintained.  The examiner noted that there were 
no objective findings that would warrant a diagnosis for the 
left knee.  The examiner also opined that the knee complaints 
were not caused by or a result of service.  He noted that the 
knee complaints in the service treatment records were minimal 
and often there were no follow up examinations or treatments 
needed.  He further noted that there were no findings on the 
ETS (expiration of term of service) physical and no 
complaints of a left knee disorder until February 2005.  The 
examiner noted that there were no medical records showing any 
treatment between 1986 and 2005 indicating a continuing 
disability following service.  

Regarding the spine, the appellant reported that he injured 
his back in service and that it had gotten progressively 
worse.  X-rays of the spine showed degenerative changes 
present at the left L5 facet joint.  The lumbar intervetebral 
disc spaces were maintained and there was no spondylolysis or 
spondylolisthesis.  Mild arthritic changes of the lumbar 
spine were diagnosed.  The examiner opined that the back 
complaints were not caused by or a result of military 
service.  The examiner noted that the back complaints in 
service were minimal and there were no follow up examinations 
or treatments.  The examiner also noted that there were non 
finding on the ETS physical and no records from 1986 to 1996 
indicating a continuing disability with the back related to 
service.  The examiner further noted that there were no 
complaints or treatment for a back complaint in the computer 
file that began in 1996 until February 2005.  

Examination of the lumbar spine in June 2006 revealed there 
was no bone deformity or disc space abnormality.  The facet 
joints were normal and soft tissues normal.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



Analysis

1.	Low Back

The Board finds that service connection for a low back 
disorder is not warranted.  Initially, the Board notes that 
there is current medical evidence of a back disorder as well 
as evidence of complaints of back pain during the Veteran's 
military service.  However, there is no evidence that the 
veteran's current back disorder is related to his military 
service.  

As above, service treatment records show complaints of mid 
back pain of approximately seven days duration in August 1985 
and complaints of upper back pain for the past 72 hours in 
November 1985.  However, upon separation examination in April 
1986 the Veteran denied recurrent back pain and physical 
examination of the spine was normal.  Post service treatment 
records show that normal lumbosacral spine was shown in 
November 2004 and the first indication of a low back disorder 
is a January 2005 VA treatment record showing lumbar muscle 
strain.  The February 2006 VA examiner opined that the 
Veteran's current low back disorder was not related to his 
military service.  The examiner also noted that the back 
complaints in service were minimal and there were no follow 
up examinations or treatment and that there is no evidence of 
a back disorder until 2005.  
  
Given the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  While 
the Veteran's service treatment records show complaints of 
back pain in service, the February 2006 VA examiner opined 
that the Veteran's current back disorder is not related to 
service.  As above, a competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin, 1 Vet. App. 
at 175.  There are no other contrary medical opinions of 
record.  The opinion of the February 2006 VA examiner is 
highly probative and outweighs the other evidence of record, 
including the veteran's testimony and contentions.  As such, 
service connection is not in order.

	
        

2.  Left knee and/or shin disorder

Based on review of the evidence, the Board finds that service 
connection for a left knee and/or shin disorder is not 
warranted.  In this case, there is no competent evidence of 
any current left knee and/or shin disorder.  While a January 
2005 VA treatment report shows minimal patellofemoral 
spurring of the left knee the February 2006 VA examiner noted 
that there were no objective findings that would warrant a 
diagnosis for the left knee.  Also, there is no diagnosis of 
a left shin disorder in either the available VA treatment 
records or the February 2006 VA examination report.  While 
there is evidence that the has Veteran suffered from left 
knee/shin pain since 2005, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Therefore, in the absence 
of evidence of a current disability, the preponderance of 
evidence is against service connection for a left knee and/or 
shin disorder, 38 U.S.C.A. § 5107(b), and the claim is 
denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the left 
shin claim decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim. 38 C.F.R. § 3.159(c)(4). Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no evidence of a current left shin 
disorder.  Therefore, there is no duty to provide an 
examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for a low back disorder is denied.  

Service connection for a left knee and/or shin disorder is 
denied.  



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


